Citation Nr: 9933436	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  97-23 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for chronic disability 
manifested by fatigue.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for food allergies.

6.  Entitlement to service connection for a chronic 
disability manifested by a sore throat and swollen glands in 
the neck.

7.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome.  

8.  Entitlement to service connection for hemorrhoids.

9.  Entitlement to service connection for residuals of 
hepatitis A.  

10.  Entitlement to service connection for migraines.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from July 1975 to July 1995.  
This appeal arises from an October 1996 rating decision of 
the Pittsburgh, Pennsylvania Regional Office (RO), which 
denied the veteran's claims listed above.  


FINDINGS OF FACT

1.  The veteran's claim that she has a left hip disability 
related to military service is accompanied by medical 
evidence to support that allegation.

2.  The claim for entitlement to service connection for a 
left hip disability is plausible.

3.  The veteran's claim that she has a bilateral knee 
disability related to military service is accompanied by 
medical evidence to support that allegation.

4.  The claim for entitlement to service connection for a 
bilateral knee disability is plausible.

5.  The veteran's claim that she has a chronic disability 
manifested by fatigue related to military service is not 
accompanied by medical evidence to support that allegation.

6.  The claim for entitlement to service connection for a 
chronic disability manifested by fatigue is not plausible.

7.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal regarding 
allergic rhinitis, food allergies, and migraines has been 
obtained by the RO.

8.  The medical evidence shows that the veteran has allergic 
rhinitis which had its onset during military service.  

9.  The medical evidence shows that the veteran had acute 
allergic reactions to certain foods identified as soy, 
peanuts, and milk products without residuals during service.  

10.  The veteran's claim that she has a chronic disability 
manifested by a sore throat and swollen glands in the neck 
related to military service is not accompanied by medical 
evidence to support that allegation.

11.  The claim for entitlement to service connection for a 
chronic disability manifested by a sore throat and swollen 
glands in the neck is not plausible.

12.  The medical evidence shows that the veteran has a 
gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, which had its onset during military service.  

13.  The veteran's claim that she has hemorrhoids related to 
military service is not accompanied by medical evidence to 
support that allegation.

14.  The claim for entitlement to service connection for 
hemorrhoids is not plausible.

15.  The veteran's claim that she has residuals of hepatitis 
A related to military service is not accompanied by medical 
evidence to support that allegation.

16.  The claim for entitlement to service connection for 
residuals of hepatitis A is not plausible.

17.  The medical evidence shows that the veteran has 
migraines which are related to military service.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a left hip disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim for entitlement to service connection 
for a bilateral knee disability is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim for entitlement to service connection 
for a chronic disability manifested by fatigue is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  Allergic rhinitis was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.304 (1999).  

5.  Food allergies were not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.304, 3.380 (1999).  

6.  The veteran's claim for entitlement to service connection 
for a chronic disability manifested by a sore throat and 
swollen glands in the neck is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  A gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).  

8.  The veteran's claim for entitlement to service connection 
for hemorrhoids is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

9.  The veteran's claim for entitlement to service connection 
for residuals of hepatitis A is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

10.  Migraines were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.304. 

Diseases of allergic etiology, including bronchial asthma and 
urticaria, may not be disposed of routinely for compensation 
purposes as constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress nor as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding on 
the absence of or removal of the allergen are generally to be 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
on the whole evidentiary showing.  38 C.F.R. § 3.380 (1999).

Furthermore, the law provides that a claimant for benefits 
under a law administered by the Secretary of the Department 
of Veteran Affairs (VA) shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 10 Vet. 
App. 507 (1997).  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If she has not presented a 
well grounded claim, her appeal must fail, and there is no 
duty to assist her further in the development of her claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

I.  Left Hip Disability

In this case, the veteran contends that she has a left hip 
disability which is related to her military service.  Her 
service medical records in 1995 refer to complaints of left 
hip pain.  On VA examination in September 1996, passive 
motion of the hip produced discomfort, and the veteran was 
diagnosed with internal derangement of the left hip.  The 
veteran has submitted evidence of a current diagnosis 
concerning the claimed disability, as well as medical 
evidence of a hip disability in service just a year prior to 
the diagnosis.  Consequently, the veteran has met the initial 
burden under 38 U.S.C.A. § 5107(a) as the evidence submitted 
crosses the threshold of mere allegation.  Thus, the instant 
claim is plausible and therefore well grounded.

II.  Bilateral Knee Disability

In this case, the veteran contends that she has a bilateral 
knee disability which is related to her military service.  
The veteran's service medical records show complaints of left 
and right knee pain in 1985 and 1988.  In July 1985, the 
diagnosis was left knee strain.  In August 1988, the 
diagnosis was mid-knee right pain, questionable strain versus 
chondromalacia or medial collateral ligament pain.  On a May 
1995 separation physical examination, it was noted that the 
veteran had a history of patellar instability and that the 
knee moved and popped at times.  On VA examination in 
September 1996, the knees popped, and the veteran was 
diagnosed with internal derangement of the knees.  The 
veteran has submitted evidence of a current diagnosis 
concerning the claimed disability soon after service, as well 
as medical evidence of knee complaints in service.  
Consequently, the veteran has met the initial burden under 
38 U.S.C.A. § 5107(a) as the evidence submitted crosses the 
threshold of mere allegation.  Thus, the instant claim is 
plausible and therefore well grounded.

III.  Chronic Fatigue
 
In her July 1996 claim, the veteran indicated that she was 
treated for chronic fatigue beginning in July 1989.  

Service medical records show that from June to December 1989 
the veteran was seen with complaints of body weakness.  In 
June 1989, an examination was essentially normal.  In August 
1989, the impression included no evidence of neurologic 
disorder or psychiatric diagnosis and no evidence of 
myasthenia gravis or myopathy.  It was noted that chronic 
fatigue may represent decompensation of previous activity 
level in the face of recent infection or allergy.  In 
November 1989, the assessment was rule out 
gastroenteritis/unknown etiology.  Subsequently in November 
1989, it was noted that the symptoms of profound fatigue and 
total body weakness were somewhat suggestive of hypo-
thyroidism, that there was minimal evidence for hyper-
parathyroidism, that hypo-adrenalism was very unlikely, and 
that there was no evidence for diabetes or Cushing's 
syndrome.  In December 1989, it was noted that laboratory 
results were all normal and that there was no evidence for 
hyperthyroidism or hyperparathyroidism at the time.  
Cushing's syndrome was also noted as unlikely.  On a May 1995 
separation physical examination, it was noted that the 
veteran had episodes of fatigue with no clear etiology.  

On a September 1996 VA examination, the veteran reported that 
she sometimes had malaise.  She denied any weakness.  She 
denied any muscle injuries.  The examiner did not furnish a 
diagnosis referable to chronic fatigue.  

In this case, the veteran essentially contends that she has 
chronic fatigue related to her military service.  The service 
medical records show that for several months in 1989 the 
veteran was seen for complaints of fatigue and total body 
weakness.  There was no clear diagnosis provided at that 
time, and the laboratory tests for hyperthyroidism and 
hyperparathyroidism were normal.  Her episodes of fatigue 
were again noted on the separation physical examination in 
May 1995, but the examination report identified no diagnosis 
or etiology for fatigue.  On the 1996 VA examination, there 
was a complaint of malaise at times; however, there was no 
clinical finding or diagnosis of a chronic fatigue disorder.  
Despite the veteran's contentions, the evidence of record 
does not demonstrate that she has a current diagnosis of a 
chronic disability manifested by fatigue related to the 
inservice complaints of fatigue and body weakness.  The 
United States Court of Appeals for Veterans Claims (Court) 
noted in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
that "Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability...In the absence of proof of a 
present disability there can be no valid claim."  It is 
medical evidence of a current medical diagnosis related to an 
inservice disability that is required to establish a well 
grounded claim.  

In short, the veteran has not submitted any medical evidence 
of a current diagnosis of a chronic disability manifested by 
fatigue.  Therefore, what is lacking in establishing a well 
grounded claim in this case is evidence that she currently 
has a chronic disability manifested by fatigue which is 
etiologically related to the inservice complaints of fatigue.  
Without this medical evidence, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim for entitlement to service connection for 
chronic fatigue is not well grounded as it lacks plausibility 
and must therefore be denied.

IV.  Allergic Rhinitis and Food Allergies

In her July 1996 claim, the veteran indicated that she had 
allergies manifested by tightening of the chest and hives.  
She indicated that her allergies began around 1989.  

Service medical records show that in May 1977 there were 
complaints of congestion, sneezing, and itchy/watery eyes.  
The diagnosis included rhinitis.  Records from April to May 
1989 show complaints of an itchy, runny nose and watery eyes.  
The assessment was possible allergy and rule out seasonal 
allergies.  In June 1989, the veteran underwent allergy skin 
testing, which revealed positive reactions to such agents as 
grasses, weeds, molds, dust, soy, and peanut.  The assessment 
in that month was seasonal allergic rhinitis and questionable 
food association probable.  In an August 1989 telephone call, 
the veteran reported generalized itching and a flare of 
rhinitis.  In January 1990, the assessment from the allergy 
clinic was stable rhinitis.  In February 1991, the assessment 
was seasonal and perennial allergic rhinitis.  In May 1992, 
the assessment was sinusitis with major seasonal allergies.  
In March 1994, there were complaints of a rash on the neck 
and itching on the face, neck, arms, and legs.  She had not 
been able to keep food down in her stomach.  The assessment 
was chronic allergies.  On a May 1995 separation physical 
examination, it was noted that she had seasonal rhinitis and 
food allergies to soybeans and peanuts manifested by itching, 
urticaria, and chest tightness.  She also had sensitivity to 
Motrin which was manifested by a rash and chest tightness.  
On a June 1995 allergy clinic record, the assessment was 
rhinitis, stable and improved.  

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she was allergic to multiple 
airborne agents, dust, pollen, milk, soy, and peanuts, which 
she treated with an inhaler.  Upon exposure to these 
allergens, she felt short of breath and tightness in the 
chest.  She reported that her nose periodically bled and that 
she had frontoethmoid pain when she was not troubled by 
allergies.  Her complaints included sneezing, itching, 
tearing in paroxysms, and frontoethmoid pain of no particular 
pattern.  On examination, there was mild nasal mucosal 
swelling.  The external nose and nasal vestibule were 
unremarkable.  The diagnosis was allergic rhinitis.  Another 
examination that same month revealed a normal nose without 
sinus tenderness.  

In September 1997, medical records dated from December 1991 
to June 1997 from the National Naval Medical Center were 
received.  In December 1991, it was noted that there had been 
an episode of symptoms in August, including itching and a 
constricted feeling in the chest, associated with the onset 
of an allergic disorder.  It was noted in March 1993 that the 
veteran needed to take her allergy medication daily.  On a 
July 1996 health history, she indicated that she had an 
allergy to ibuprofen.  On a July 1996 follow-up evaluation, 
the assessment was atopic rhinitis.  In June 1997, she was 
noted to have mild food allergies to peanuts and soy 
manifested by a rash and tightness of the chest, and an 
allergy to dust manifested by a rash.  Her symptoms of 
seasonal allergic rhinitis were noted to be well-controlled 
by nasal inhalers.  She was allergic to Motrin, which led to 
chest tightness and gastrointestinal upset, but she could 
tolerate Fiorinal.  The diagnoses were seasonal allergic 
rhinitis controlled on medications and mild food allergies.  

In this case, the veteran essentially contends that her 
claims for service connection for allergic rhinitis and food 
allergies are warranted.  The service medical records clearly 
show that in 1989 the veteran developed seasonal allergic 
rhinitis.  In fact, on allergy skin testing in June 1989 the 
veteran reacted positively to such allergens as grasses, 
weeds, molds, dust, soy, and peanut.  In February 1991, the 
veteran was diagnosed with seasonal and perennial allergic 
rhinitis.  On the separation examination in May 1995, she was 
noted to have seasonal rhinitis, certain food allergies 
(soybeans and peanuts), and a sensitivity to Motrin.  After a 
review of the veteran's history of allergies, she was 
diagnosed with allergic rhinitis on the September 1996 VA 
examination.  Subsequently, as shown in a June 1997 record 
from the National Naval Medical Center, the veteran was most 
recently diagnosed with seasonal allergic rhinitis and mild 
food allergies (peanuts and soy).  She was also noted to be 
allergic to Motrin.  After reviewing the evidence, the Board 
concludes that the veteran currently has allergic rhinitis, 
which is more than seasonal in nature, and which is traceable 
to service.  Accordingly, the evidence of record supports the 
claim for entitlement to service connection for allergic 
rhinitis.  

As for her food allergy, the Board finds that the evidence of 
record does not support the veteran's claim for service 
connection.  The medical evidence both during and after 
service shows that the veteran had allergic manifestations to 
certain foods identified as soy, peanuts, and milk products.  
These manifestations took the form of itching, urticaria, and 
chest tightness.  For instance, in 1991 the veteran had an 
acute episode of symptoms, to include itching and a 
constricted feeling in the chest.  In March 1994, there were 
complaints of a rash on the neck and itching, with an 
assessment of chronic allergies.  The examiner on the May 
1995 separation examination noted the veteran's food 
allergies.  The Board finds that these allergies were 
manifested by acute episodes that resolved without any 
apparent residuals.  As noted above with regard to 38 C.F.R. 
§ 3.380, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  Therefore, as the record demonstrates that the 
veteran essentially incurred an acute disease in service 
without residuals, the Board concludes that the veteran's 
claim regarding service connection for food allergies is 
denied.  

V.  Sore Throat and Swollen Glands in the Neck

In her July 1996 claim, the veteran indicated that she had a 
frequent sore throat and swollen glands.  She indicated that 
treatment began in March 1978.  

Service medical records show that in May 1977 there was a 
complaint of a sore throat.  The diagnosis included 
pharyngitis.  In December 1978, there was a diagnosis of 
upper respiratory infection.  In April 1979, there was a 
diagnosis of probably viral laryngitis.  In October 1980, the 
veteran's right posterior cervical nodes were enlarged and 
tender.  The assessment was strain versus tendinitis.  A 
subsequent impression was cervical strain.  In March 1988, 
there was a complaint of enlarged, tender glands.  An 
examination revealed normal nodes and tenderness in the right 
carotid sinus area.  The assessment included carotid 
sinusitis.  In January 1991, there was a complaint of a dry, 
scratchy throat and discomfort upon speaking.  The assessment 
was pharyngitis.  In May 1992, the diagnoses were upper 
respiratory infection and sinusitis.  In January 1993, there 
was a complaint of a dry, scratchy throat.  The assessment 
was viral upper respiratory infection.  In August 1993, the 
assessment was viral upper respiratory infection.  On a May 
1995 separation physical examination, the mouth and throat 
were clinically evaluated as normal.  A Report of Medical 
History at that time indicated that she had a cough possibly 
associated with allergies.  

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she had periodic swollen 
glands in the cervical area, a throat that felt "scratched 
up", and prolonged upper respiratory infections with 
scratchy throat.  She complained of a chronic, recurrent sore 
or scratchy throat with adenopathies.  On examination, there 
were no objective findings.  There was no interference with 
breathing space, purulent discharge, or dyspnea.  She had 
almost daily allergic attacks.  The diagnosis was allergic 
rhinitis.  Another examination that same month revealed the 
mouth and throat to be normal.  There were no adenopathies, 
and the neck was supple without masses or limitation of 
motion.    

In this case, the veteran essentially contends that she has a 
chronic disability manifested as a sore throat and swollen 
glands in the neck related to her military service.  The 
service medical records show that the veteran was variously 
diagnosed with pharyngitis, upper respiratory infections, and 
sinusitis, which were manifested by complaints of a dry, 
scratchy throat and/or enlarged, tender glands.  On the 
separation examination in May 1995, there were no clinical 
findings or diagnosis of a chronic disability manifested by a 
sore throat and swollen glands.  Moreover, there were no 
objective findings of a chronic disability manifested by a 
sore throat and swollen glands on the 1996 VA examination.  
The only diagnosis given was allergic rhinitis, which was 
discussed in the previous section regarding allergies.  
Despite the veteran's contentions, the evidence of record 
does not demonstrate that she has a current diagnosis of a 
chronic disability manifested by a sore throat and swollen 
glands which is related to service.  The Court has stated 
that there can be no valid claim for service connection in 
the absence of proof of a present disability.  See Brammer, 
supra.  To establish a well grounded claim, medical evidence 
of a current medical diagnosis related to an inservice 
disability is required.  

In short, the veteran has not submitted the requisite medical 
evidence of a current diagnosis of a chronic disability 
manifested by a sore throat and swollen glands of the neck.  
Therefore, what is lacking in establishing a well grounded 
claim in this case is evidence that she currently has a 
chronic disability which is etiologically related to the 
inservice complaints of a sore throat and swollen glands in 
the neck.  Without this medical evidence, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim for entitlement to service 
connection for sore throat and swollen glands in the neck is 
not well grounded as it lacks plausibility and must therefore 
be denied.

VI.  Gastrointestinal Disorder, to Include Irritable Bowel 
Syndrome

In her July 1996 claim, the veteran indicated that she had 
milk intolerance and sharp pain and cramping under her ribs.  
She indicated that she received treatment in April 1995.

Service medical records show that in March 1984 there was a 
complaint of abdominal cramping.  An examination revealed the 
abdomen to be nontender with no epigastric tenderness.  The 
assessment was resolving viral illness.  In November 1989, 
there were complaints of weakness, cold sweats, dizziness, 
and abdominal cramps.  An examination revealed a nontender 
abdomen.  The assessment included rule out gastroenteritis.  
In December 1989, the assessment was intermittent abdominal 
pain for 10 years and probable irritable bowel syndrome (IBS) 
but rule out organic etiology.  A December 1989 CT of the 
abdomen suggested focal pancreatic calcifications about the 
head and neck of the pancreas.  A January 1990 allergy clinic 
record indicates that there was still some gastrointestinal 
symptoms.  A January 1990 upper gastrointestinal (UGI) series 
and small bowel follow-through study revealed a question of 
multiple gallstones and a slightly decreased transit time of 
the small bowel.  A February 1990 colonoscopy that was 
performed following complaints of chronic abdominal pain was 
normal.  A February 1990 CT of the abdomen revealed dense 
calcifications surrounding the pancreatic head and the region 
of the porta hepatis which may have been secondary to 
inflammatory infectious etiology such as granulomatous 
disease.  There were also calcifications in the liver and 
spleen which went along with calcified granulomatous disease.  
A February 1990 gastric emptying study was normal.  In March 
1990, there was a complaint of chronic abdominal pain.  The 
assessment included longstanding abdominal pain of unknown 
etiology.  It was noted that the symptoms were consistent 
with IBS.  In June 1990, there was a follow-up for chronic 
recurring abdominal pain.  The veteran was much more 
comfortable with her symptoms at that time.  Certain foods 
caused her symptoms, and an allergy evaluation was pending.  
In July 1990, there was a follow-up for chronic left upper 
quadrant pain.  She noted some heartburn.  The assessment was 
gastroesophageal reflux (GER) versus Barrett's syndrome.  In 
August 1990, there was a complaint of chronic recurrent 
abdominal pain.  A September 1990 consultation report 
indicates that the abdominal pain might be a facet joint 
syndrome.  In October 1990, the abdominal pains had responded 
nearly completely with at-home exercises for facet joint 
syndrome.  In November 1991, the complaints of recurrent 
abdominal pain continued.  In December 1991, there was a 
complaint of chronic flank and abdominal pain.  The 
impression was reproducible trigger point at left posterior 
12th rib, and therefore IBS was doubted as there were not 
really any gastrointestinal symptoms at that time.  A 
November 1992 UGI series study was normal.  In June 1993, 
there was a complaint of bloating and nausea with consumption 
of milk products.  The impression was possible mild lactose 
intolerance versus IBS.  In February 1994, the impression was 
IBS.  Performed in April 1994 was an 
esophagogastroduodenoscopy which was reported as normal.  In 
February 1995, the impression was IBS and lactose 
intolerance, well-controlled.  On a May 1995 separation 
physical examination, it was noted that she had lactose 
intolerance and that she took Fibercon for IBS.  A Report of 
Medical History at that time indicated that she was checked 
for ulcers and gallstones and that the work-up was negative 
for ulcers and the gallstones might have passed.  

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she developed stomach pains 
after taking Motrin or ibuprofen.  She had a history of 
gallstones, with pain in the right upper quadrant of the 
abdomen running to the back or to the center of the abdomen.  
She could not eat greasy foods.  On examination, the abdomen 
was soft, without tenderness, masses, scars, or inguinal 
hernia.  The veteran denied any abdominal discomfort at the 
time of the examination.  It was noted that she was 
intolerant to milk and meat and that she felt bloated after 
drinking milk.  She denied nausea and had no vomiting.  She 
sometimes had pain from the back running to the right side of 
the abdomen or to the middle of the abdomen.  She denied 
anorexia, and she sometimes had malaise.  Her weight was 
stable at 154 pounds, and her weight last year was 145 
pounds.  She denied any weakness.  She denied hematemesis and 
melena.  She sometimes had pain in the epigastrium which 
would come and go.  The diagnosis was rule out peptic ulcer 
disease.  A subsequent UGI series study was normal.  

In September 1997, medical records dated from December 1991 
to June 1997 from the National Naval Medical Center were 
received.  In December 1991, it was noted that the veteran 
had had an episode in August of nausea, abdominal pain, 
itching, and a constricted feeling in the chest, associated 
with the onset of an allergic disorder.  She possibly had a 
sensitivity to Motrin.  In a July 1996 health history, she 
indicated that she had IBS.  In September 1996, she was seen 
for evaluation, and it was noted that she had been diagnosed 
with IBS and lactose intolerance.  She complained mainly of 
diarrhea depending on what she ate, especially red meat and 
dairy products.  She complained of cramping and pain in the 
abdomen.  It was noted that a colonoscopy and CT scan of the 
abdomen were negative and that she was doing well at that 
point.  In June 1997, it was noted that she had been followed 
for IBS and lactose intolerance.  Her allergies included 
Motrin, which would lead to gastrointestinal upset.  

In this case, the veteran contends that service connection 
for a gastrointestinal disorder, to include IBS, is 
warranted.  The service medical records show that the initial 
complaint of abdominal cramping was noted in 1984.  
Thereafter, the complaints of abdominal pain and cramping 
were frequently recorded beginning in December 1989, when the 
veteran was diagnosed with probable IBS.  In March 1990, the 
veteran was diagnosed with longstanding abdominal pain of 
unknown etiology, but it was further noted that her symptoms 
were consistent with IBS.  Complaints of recurrent abdominal 
pain continued in 1991.  Although in December 1991 IBS was 
noted to be a doubtful diagnosis, the records show that in 
June 1993 the veteran was diagnosed with possible lactose 
intolerance versus IBS and that in February 1994 and February 
1995 she was diagnosed with well-controlled IBS.  Further, 
the separation examination report noted that the veteran took 
Fibercon for IBS and that she had lactose intolerance.  
Although she did not have any abdominal discomfort at the 
time of the VA examination in September 1996, the report 
noted her history of abdominal pains.  Medical records from 
the National Naval Medical Center in 1996 reflect that the 
veteran was followed for IBS and lactose intolerance.  After 
reviewing the entire record of evidence, the Board concludes 
that the veteran currently has a gastrointestinal disorder, 
diagnosed as irritable bowel syndrome, which is traceable to 
service.  Accordingly, the evidence of record supports the 
claim for entitlement to service connection for a 
gastrointestinal disorder, classified as IBS.  

VII.  Hemorrhoids

In her July 1996 claim, the veteran indicated that she had 
infrequent pain from hemorrhoids.  She indicated that 
treatment began in 1992.  

Service medical records show that in March 1990 a 
proctosigmoidoscopy was negative except for a mild internal 
hemorrhoid and one healing fissure.  On a May 1995 separation 
physical examination, she denied a past or present history of 
piles or rectal disease.  It does not appear that a rectal 
examination was performed at that time.

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she has had hemorrhoids for 
the past two years and that they came out especially after 
eating red meat and fast foods.  On examination, she denied 
any rectal bleeding.  She was sometimes incontinent and had 
diarrhea when drinking or eating lactose.  She denied 
tenesmus.  There was no dehydration or malnutrition.  The 
diagnosis was hemorrhoids by history.  The examiner commented 
that he did not notice any internal or external hemorrhoids 
on the examination.  There was no blood in the stool by 
hemoccult, and a barium enema study was normal.  

In this case, the veteran essentially contends that she has 
hemorrhoids that began in service.  The service medical 
records show only a single notation of a mild internal 
hemorrhoid during a March 1990 proctosigmoidoscopy.  There is 
no other objective medical evidence of a hemorrhoid in the 
record.  The veteran denied pertinent problems at the time of 
the May 1995 separation pelvic examination, and the September 
1996 VA examiner did not notice any internal or external 
hemorrhoids on examination.  Despite the veteran's contention 
that she had hemorrhoids that came out especially after 
eating red meat and fast foods, the evidence of record does 
not demonstrate that she currently has hemorrhoids.  The 
Court has stated that there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See Brammer, supra.  It is medical evidence of a current 
medical diagnosis related to an inservice disability that is 
required to establish a well grounded claim.  

In short, the veteran has not submitted any medical evidence 
that she currently has hemorrhoids.  Therefore, what is 
lacking in establishing a well grounded claim in this case is 
a current diagnosis of hemorrhoids that is etiologically 
related to the single clinical finding of a hemorrhoid in 
service.  Without this medical evidence, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim for entitlement to service 
connection for hemorrhoids is not well grounded as it lacks 
plausibility and must therefore be denied.

VIII.  Residuals of Hepatitis A

In her July 1996 claim, the veteran requested a current 
status regarding hepatitis A.  She indicated that she 
received treatment in 1995.

Service medical records show that an October 1993 laboratory 
report reflected that the veteran was positive for hepatitis 
A IGG and negative for hepatitis A IGM.  On a May 1995 
separation physical examination, it was noted that hepatitis 
A was documented by serology and that she was asymptomatic.  

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she had hepatitis A in the 
past but that she did not remember when she contracted it.  
Apparently, she had been asymptomatic.  On examination, the 
abdomen had no masses.  There were no clinical findings or 
diagnosis referable to hepatitis A.  

In September 1997, medical records dated from December 1991 
to June 1997 from the National Naval Medical Center were 
received.  On a July 1996 health history, the veteran 
reported that she had hepatitis A in 1995.  A July 1996 
OB/GYN clinic record indicates in her medical history that 
she was a noncarrier for hepatitis A.  

In this case, the veteran essentially contends that service 
connection for residuals from hepatitis A is warranted.  The 
service medical records show that the veteran was positive 
for hepatitis A IGG, but not hepatitis A IGM, in a laboratory 
test.  However, there were no clinical findings of objective 
manifestations of hepatitis A.  In fact, the separation 
examination in May 1995 indicated that she had been 
asymptomatic for hepatitis A.  Moreover, on the September 
1996 VA examination, there were no complaints, clinical 
findings, or diagnosis referable to hepatitis A or its 
residuals.  The Court has stated that there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer, supra.  It is medical 
evidence of a current medical diagnosis related to an 
inservice disability that is required to establish a well 
grounded claim.  

In short, the veteran has not submitted any medical evidence 
that she currently has residuals of hepatitis A.  Therefore, 
what is lacking in establishing a well grounded claim in this 
case are current residuals of hepatitis A that are related to 
the laboratory finding of hepatitis A IGG in service.  
Without this medical evidence, the veteran has not met the 
initial burden under 38 U.S.C.A. § 5107(a) as the evidence 
submitted does not cross the threshold of mere allegation.  
Thus, the claim for entitlement to service connection for 
residuals of hepatitis A is not well grounded as it lacks 
plausibility and must therefore be denied.

IX.  Migraines

In her July 1996 claim, the veteran indicated that she had 
constant pain and received treatment beginning in December 
1991.

Service medical records show that on a December 1974 
enlistment physical examination the head was clinically 
evaluated as normal.  On a Report of Medical History at that 
time, it was noted that the veteran had never had frequent or 
severe headaches or that she ever had a head injury.  In 
December 1989, there was a complaint that occipital headaches 
had become more frequent.  A January 1990 allergy clinic 
record indicated a return of the same headaches which had 
cleared.  In August 1990, there was a complaint of headaches.  
On a September 1990 consultation report, there was a report 
of intermittent headaches dating from head trauma at age 15, 
which were described as hemicranial pain often associated 
with an extreme debilitation and inability to concentrate.  
More frequently, there was a sense of pressure in the area of 
her trauma.  The impression indicated that the headaches were 
most likely post-traumatic migraine.  In October 1990, there 
were still frequent mild reminders of headache.  In November 
1990, the complaint of headaches continued.  In January 1994, 
the impression was episode of lightheadedness in the context 
of head fullness, which likely represented a migraine 
precipitated by a mild viral infection.  In May 1995, it was 
noted that the occasional headaches were kept under control 
with Fiorinal.  On a May 1995 separation physical 
examination, a history of migraine headaches was noted, which 
were relieved by Cafergot and Fiorinal.  A Report of Medical 
History at that time indicated a head injury with concussion 
at age 15.  

On a September 1996 VA examination, it was noted in the 
veteran's medical history that she has had migraine headaches 
for five years, which were manifested in two different ways.  
Her headaches sometimes felt like an ice pick on the top of 
her head, and other times she felt pain in the forehead.  
Before having a headache, she felt a squeezing in the 
temporal area, and she took Cafergot and Fiorinal.  On 
examination, the head was normocephalic.  The veteran had 
migraine headaches of irregular frequency.  She sometimes had 
them twice a month and once she had a migraine attack that 
lasted two or three weeks.  She sometimes had auras and felt 
as if something was squeezing her head.  She sometimes felt 
as if there was an ice pick on the forehead or on the top of 
her head.  The diagnosis was migraine headache.  A CT scan of 
the head revealed a negative study.  

In September 1997, medical records dated from December 1991 
to June 1997 from the National Naval Medical Center were 
received, showing that the veteran was seen for frequent 
headaches and migraines.  A December 1991 notation indicates 
that she was seen for increasingly severe occipital and 
nuchal pain since the onset of an allergic disorder in 
August.  The impression was neck and head pain due to a 
myofascial pain syndrome with trigger points.  A subsequent 
December 1991 notation indicates in the impression that, 
given her previous history of migraine headaches, she most 
likely had a new form of the disorder.  Her complaint at that 
time was severe pain behind the right eye, associated with 
some lower eyelid swelling.  In January 1992, it was noted 
that two subsequent headache episodes have responded to a 
combination of prescribed medication.  The diagnosis in March 
and October 1993 was tension-vascular headaches under good 
control.  In July 1994, she was seen with a change in her 
headache pattern.  She had multiple short sharp severe jabs 
in her scalp lasting no more than a few seconds each.  At the 
end of the day, the jabs would meld into a more constant and 
severe pain.  It was noted that she had these kinds of 
problems at age 15 shortly after head trauma but that she has 
had none since.  The impression was a migraine variant.  In 
July 1996, she reported migraines in a health history.  In 
September 1996, it was noted that she had done well for the 
past 1 1/2 years since she was last seen in the neurology 
clinic in 1994 but that she had a severe headache the 
previous week, which responded quickly to Fiorinal.  The 
impression was occasional common migraine.  

In this case, the veteran contends that service connection 
for migraines was warranted.  The initial report of headaches 
in the service medical records was in December 1989.  
Thereafter, the veteran continued to receive treatment for 
headaches on a regular basis in service.  Her history of 
migraine headaches was noted on the May 1995 separation 
examination.  Following service in 1996, the veteran was 
diagnosed on records from the National Naval Medical Center 
with occasional common migraine and on the VA examination 
report with migraine headache.  It is noted that a September 
1990 service medical record indicated that the veteran 
reported intermittent headaches since head trauma at age 15, 
and that her headaches in service were most likely post-
traumatic migraines.  The report of a head injury at age 15 
was reiterated on the separation examination.  Nevertheless, 
there is no medical evidence of complaints or diagnosis of 
headaches prior to service or from the time of the veteran's 
enlistment in service in 1975 until 1989.  Also, the records 
from the National Naval Medical Center indicated in December 
1991 that the veteran most likely had a new form of the 
disorder, given her previous history of migraine headaches.  
The Naval records further indicated that she had a change in 
her headaches pattern in July 1994, when she was diagnosed 
with migraine variant.  In sum, there is no evidence to rebut 
the presumption of soundness at the time of the veteran's 
enlistment into service, as provided in 38 C.F.R. § 3.304.  
After reviewing the entire record of evidence, the Board 
concludes that the veteran currently has migraines which are 
traceable to service.  Accordingly, the evidence of record 
supports the claim for entitlement to service connection for 
migraines.  


ORDER

The claim for entitlement to service connection for a left 
hip disability is well grounded, and to this extent only, the 
claim is granted.

The claim for entitlement to service connection for a 
bilateral knee disability is well grounded, and to this 
extent only, the claim is granted.

Entitlement to service connection for a chronic disability 
manifested by fatigue is denied.

Entitlement to service connection for allergic rhinitis is 
granted.

Entitlement to service connection for food allergies is 
denied.  

Entitlement to service connection for a chronic disability 
manifested by a sore throat and swollen glands in the neck is 
denied.

Entitlement to service connection for a gastrointestinal 
disorder, diagnosed as irritable bowel syndrome, is granted.  

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for residuals of hepatitis 
A is denied.  

Entitlement to service connection for migraines is granted.


REMAND

Because the claims for entitlement to service connection for 
disabilities of the left hip and knees are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to her claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  On the September 1996 VA examination, the veteran 
complained of constant left hip pain and popping.  She 
reported that there was pain when sitting too long, walking 
too far, or sleeping.  X-rays of the hip were normal.  The 
diagnosis was left hip derangement.  Also on the September 
1996 VA examination, the veteran reported that she twisted 
her knee in service and that she was unable to kneel without 
a lot of pain and popping at times.  She complained that her 
knees hurt when she held something heavy.  X-rays of the 
knees were normal.  The diagnosis was internal derangement of 
the knees.  The service medical records show that the veteran 
was seen with similar complaints of pain involving the left 
hip and both knees, but it is not clear from the record 
whether the current diagnoses are related to these inservice 
complaints.  Therefore, the veteran should be afforded a VA 
examination in order to obtain an etiologic opinion.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where she has 
received treatment for her left hip and 
knee disabilities since the September 
1996 VA examination.  After receiving 
this information and any necessary 
releases, the RO should contact the named 
medical providers and request copies of 
all records of treatment relating to the 
veteran's left hip and knee disabilities 
since September 1996, which have not 
already been obtained.  All records 
obtained should be associated with the 
claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics, 
to ascertain the current nature and 
etiology of any left hip and knee 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination so that the pertinent 
aspects of the veteran's military and 
medical history may be reviewed.  Such 
tests as the examiner deems necessary 
should be performed, to include range of 
motion studies.  The examiner should 
render an opinion for the record as to 
(1) whether it is at least as likely as 
not that any left hip disability is 
related to the inservice notations of 
left hip pain, and (2) whether it is at 
least as likely as not that any knee 
disability is related to the inservice 
notations of knee pain.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly set 
forth.  



3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claims, and if they continue to be 
denied the RO should provide the veteran 
and her representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

